DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 01, 2021 has been entered.
Response to Amendment
The amendment filed March 01, 2021 has been entered. Claims 1-4, 11-13, 15, 18-26, 28-30 are pending in the application. Applicant's amendments to the claims have not overcome every objection and 112(b) rejection previously set forth in the Final Office Action mailed December 01, 2020.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The amended claim 1 states that “an outer surface of the inflatable portion contacts at least a portion of the spherically shaped inner surface of the housing directly opposite the opening upon inflation”. The amended claim 2 states that “the outer surface of the inflatable portion contacts an entirety of the inner surface of the housing upon inflation”. Page 8, lines 25-32 of the instant application talks about the housing limiting the size of the balloon when inflated, but is not specific enough to indicate that a portion of the spherically shaped inner surface of the housing directly opposite the opening or an entirety of the inner surface are contacted by the balloon. Overall, not much is said in the specification regarding the housing and how the balloon interacts with it.
Additionally, claim 1 recites “an actuator coupled to the source of the inflation fluid and configured to compress the source of inflation fluid forcing the inflation fluid into the inflatable portion”. While there is support for an actuator that compresses the source on Page 9, lines 26-33 of the instant application, this is direct to a separate embodiment than the embodiment comprising the “electromechanical pump” (see Page 9, lines 11-15) which is also claimed in claim 1. It is unclear which embodiment claim 1 is meant to be directed to.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over DiPerna (US 2009/0217982) in view of Brusse (US 5370147) and further in view of Cooke (US 2012/0291540).
Regarding claim 1, DiPerna discloses a flow rate control device (device of Fig 1) for selectively controlling a flow rate of a medicinal fluid to patient (Para 0001; Para 0021), the flow rate control device (120, 110, 112, Fig 1) comprising: a conduit (120, Fig 1) providing a flow path for the medicinal fluid (Para 0021); an inflatable flow restrictor (110, 112, Fig 1) for occluding the flow path of the medicinal fluid (Para 0028), the flow restrictor including an inflatable portion (110, Fig 1) in fluid communication with a source of inflation fluid (Para  0022, lines 2-5) for inflating the inflatable portion of the flow restrictor, a fluid inlet (upper portion of 120, Fig 1) for ingress of the medicinal fluid to the flow restrictor, a fluid outlet (lower portion of 120, Fig 1) for egress of the medicinal fluid from the flow 
DiPerna does not explicitly disclose a housing defining a spherically shaped inner surface; a fluid inlet for ingress of the fluid to the flow restrictor, a fluid outlet for egress of the fluid from the flow restrictor, and an opening for fluid communication between the flow restrictor and the source of the inflation fluid, wherein the inflatable portion of the flow restrictor is disposed in the housing and selectively inflates and deflates within the housing over a range of radii, and wherein an outer surface of the inflatable portion contacts at least a portion of the spherically shaped inner surface of the housing directly opposite the opening upon inflation. Additionally, DiPerna discloses a flow sensor that is a part of the pump system (Para 0044, lines 1-4); however he is silent as to its location in relation to the flow restrictor and, therefore, does not explicitly disclose that the flow sensor is positioned in the flow path for the fluid upstream of the flow restrictor and downstream from the medicinal fluid pump. 
Brusse teaches a flow rate control device (10, Fig 2) for selectively controlling a flow rate of a fluid (Col 10, lines 31-45), the flow rate control device comprising: a conduit (14, Fig 2) providing a flow path for the fluid (See 13, Fig 2); an inflatable flow restrictor (12 and 84, Fig 2) for occluding the flow path of the fluid (Col 10, lines 31-45), the flow restrictor including an inflatable portion (12, Fig 2) in fluid 
Modifying the flow restrictor disclosed by DiPerna to be disposed in a housing as taught by Brusse would result in a flow restrictor that selectively inflates and deflates within the housing over a range of radii (Para 0047) and wherein the inflatable portion contacts at least a portion of the spherically shaped inner surface of the housing directly opposite the opening upon inflation (since the modified invention of DiPerna and Brusse does not require the rupture diaphragm to function as described by DiPerna, only the housing 22 is imported to provide structure as described in Col 6, lines 21-24 of Brusse. The rupture diaphragm 96 is not imported into the modified invention. Thus, when the inflatable portion is inflated, the inflatable portion contacts the surface of the modified housing opposite the opening which is rounded in accordance with the spherically shaped housing as pointed out in annotated Fig. 2 below).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flow restrictor disclosed by DiPerna to be disposed in a housing as taught by Brusse in order to have a flow restrictor that prevents axial movement, twisting, or distortion of the inflatable portion due to fluid pressure or current dynamics within the fluid (Col 6, lines 21-24).

    PNG
    media_image1.png
    669
    694
    media_image1.png
    Greyscale

The modified invention of DiPerna and Brusse disclose all of the elements of the invention as discussed above. DiPerna further discloses a flow sensor that is a part of the pump system (Para 0044, lines 1-4); however he is silent regarding a medicinal fluid pump as well as to the location of the flow sensor in relation to the flow restrictor and, therefore, does not explicitly disclose that the flow sensor is positioned in the flow path for the medicinal fluid upstream of the flow restrictor and downstream from the medicinal fluid pump. Cooke teaches a flow rate control device (22, 302, 304, 328, Fig 1) comprising a flow restrictor (328, Fig 1) and a flow sensor (22 above flow restrictor 328, Fig 1) positioned in the flow path for the medicinal fluid upstream of the flow restrictor and downstream from a medicinal fluid pump (302, Fig 1) (See, Fig 1; Para 0042, lines 1-5). Modifying the invention of DiPerna and Brusse to include a medicinal fluid pump as well as positon the flow sensor in the flow path for the medicinal fluid 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of DiPerna and Brusse to include a medicinal fluid pump as well as positon the flow sensor in the flow path for the medicinal fluid upstream of the flow restrictor and downstream from the medicinal fluid pump as taught by Cooke in order to have a flow rate control device that can alert a care provider or patient when the flow rate falls below a threshold (Para 0043).
Regarding claim 2, the modified invention of DiPerna, Brusse, and Cooke discloses all of the elements of the invention discussed above. The modified invention further discloses the inflatable portion (110, Fig 3A -DiPerna) has a generally spherical shape upon inflation (See Fig 3A -DiPerna) corresponding to the inner surface of the housing (22, Fig 2 –Brusse), wherein the outer surface of the inflatable portion contacts an entirety of the inner surface of the housing upon inflation (See Fig 2; Col 3, lines 64 – Col 4, line 2).
Regarding claim 21, the modified invention of DiPerna, Brusse, and Cooke discloses all of the elements of the invention discussed above. The modified invention further discloses the housing (22, Fig 2 –Brusse) limits a maximum inflated size of the inflatable portion (110, Fig 1 –DiPerna) (Col 6, lines 11-24 -Brusse).
Regarding claim 23, the modified invention of DiPerna, Brusse, and Cooke discloses all of the elements of the invention discussed above. The modified invention further discloses the housing (22, Fig 2 –Brusse) defines an inner cavity (24, Fig 2 –Brusse) having a generally spherical shape (See Fig 2 –Brusse), the generally spherical shape having a larger diameter than that of the fluid inlet (opening of the housing to the left of the inflatable portion 12, Fig 2 -Brusse) (See Fig 2 -Brusse), the inflatable .
Claims 3 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over DiPerna (US 2009/0217982) in view of Brusse (US 5370147) and further in view of Cooke (US 2012/0291540) and further in view of Molgaard-Nielsen (US 2009/0118681).
Regarding claim 3, the modified invention of DiPerna, Brusse, and Cooke discloses all of the elements of the invention discussed above. The modified invention does not disclose that the inflatable portion inflates radially inward with respect to the flow path such that the inflatable portion has a generally toroidal shape upon inflation. Molgaard-Nielsen further teaches the inflatable portion (16, Fig 2) inflates radially inward with respect to the flow path such that the inflatable portion has a generally toroidal shape upon inflation (See Fig 2; Para 0053, lines 1-5). Modifying the inflatable portion disclosed by DiPerna, Brusse, and Cooke to be toroidal shaped as taught by Molgaard-Nielsen as opposed to a spherical shape taught by DiPerna would result in an inflatable portion that could allow medical or surgical devices to pass through while in the open position (Para 0052, lines 1-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inflatable portion disclosed by DiPerna, Brusse, and Cooke to be toroidal shaped as taught by Molgaard-Nielsen as opposed to a spherical shape taught by DiPerna in order to have an inflatable portion that could allow medical or surgical devices to pass through while in the open position (Para 0052, lines 1-4).
Regarding claim 24, the modified invention of DiPerna, Brusse, and Cooke discloses all of the elements of the invention discussed above. The modified invention does not disclose that the inflatable portion inflates radially inward with respect to the flow path such that the balloon has a generally toroidal shape upon inflation. Molgaard-Nielsen further teaches the inflatable portion (16, Fig 2) inflates radially inward with respect to the flow path such that the inflatable portion has a generally toroidal 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inflatable portion disclosed by DiPerna, Brusse, and Cooke to be toroidal shaped as taught by Molgaard-Nielsen as opposed to a spherical shape taught by DiPerna in order to have an inflatable portion that could allow medical or surgical devices to pass through while in the open position (Para 0052, lines 1-4).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over DiPerna (US 2009/0217982) in view of Brusse (US 5370147) and Cooke (US 2012/0291540) and further in view of Okazaki (EP 1703182).
Regarding claim 4, the modified invention of DiPerna, Brusse, and Cooke discloses all of the elements of the invention discussed above. The modified invention does not disclose the inflatable portion comprises a plurality of inflatable arms that open freely when deflated to allow the fluid to freely flow through the flow restrictor and that stiffen upon inflation to occlude flow of the fluid through the flow restrictor. Okazaki teaches the inflatable portion (14, Fig 1) comprises a plurality of inflatable arms (24, Fig 2) that open freely when deflated to allow the fluid to freely flow through the flow restrictor and that stiffen upon inflation to occlude flow of the fluid through the flow restrictor (Para 0009, lines 1-3). Modifying the inflatable portion disclosed by DiPerna, Brusse, and Cooke to comprise a plurality of inflatable arms taught by Okazaki instead of the spherical shape taught by DiPerna would result in an inflatable portion that can inflate and collapse in a shorter amount of time since the volume of each inflatable arm is smaller than the volume of the spherical shaped inflatable portion (Para 0039, lines 1-2).
.
Claims 11, 13, 15, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over DiPerna (US 2009/0217982) in view of Brusse (US 5370147), Von Seggern (US 2750959), and Okazaki (EP 1703182), and further in view of Bagaoisan (US 6234996). 
Regarding claim 11, DiPerna discloses a flow rate control device (device of Fig 1) for selectively controlling a flow rate of a medicinal fluid (Para 0001; Para 0021), the flow rate control device comprising: a conduit (120, Fig 1) providing a flow path for the medicinal fluid; a flow restrictor (110,112, Fig 1) disposed in the conduit (See Fig 1), the flow restrictor including an inflatable balloon (110, Fig 1; Para  0022, lines 1-2) positioned to occlude the flow path of the medicinal fluid upon inflation (Para 0028), the balloon in fluid communication with a source of inflation fluid (Para  0022, lines 2-5) for inflating the balloon, a fluid inlet (portion of 120 immediately above 110, Fig 1) for ingress of the medicinal fluid from the conduit to the flow restrictor, a fluid outlet (portion of 120 immediately below 110, Fig 1) for egress of the medicinal fluid from the flow restrictor to the conduit; and an actuator (114, Fig 1; Para 0030, lines 1-2) for controlling a flow of the inflation fluid from the source of the inflation fluid to the balloon, and wherein the balloon is selectively inflatable to control the flow rate of the medicinal fluid over a range of flow rates (Para 0047). 
DiPerna does not explicitly disclose a housing defining a fluid inlet for ingress of the medicinal fluid from the conduit to the flow restrictor, a fluid outlet for egress of the medicinal fluid from the flow restrictor to the conduit, and an inner cavity having a generally spherical shape, the generally spherical 
Brusse teaches a flow rate control device (10, Fig 2) for selectively controlling a flow rate of a fluid (Col 10, lines 31-45), the flow rate control device comprising: a conduit (14, Fig 2) providing a flow path for the fluid (See 13, Fig 2); a flow restrictor (12 and 84, Fig 2) disposed in the conduit (See Fig 2), the flow restrictor including an inflatable balloon (12, Fig 2) positioned to occlude the flow path of the fluid (Col 10, lines 31-45) upon inflation, the balloon in fluid communication with a source (100, Fig 2; Col 10, lines 7-10) of an inflation fluid (gas) for inflating the balloon (Col 10, lines 31-45), a housing (22, Fig 2) defining a fluid inlet (opening of the housing to the left of the inflatable portion 12, Fig 2) for the ingress of the fluid from the conduit to the flow restrictor, a fluid outlet (opening of the housing connected to 90 of the actuating mechanism 84, Fig 2) for egress of the fluid from the flow restrictor to the conduit, and an inner cavity (24, Fig 2) having a generally spherical shape (See Fig 2; Col 6, lines 8-10), the generally spherical shape having a larger diameter than that of the fluid inlet (See Fig 2), the inflatable balloon inflating within the inner cavity (See Fig 2; Col 6, lines 8-10; Col 10, lines 31-35). 
Modifying the flow restrictor disclosed by DiPerna to be disposed in a housing defining an inner cavity having a generally spherical shape with a larger diameter than the fluid inlet as taught by Brusse 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flow restrictor disclosed by DiPerna to be disposed in a housing defining an inner cavity having a generally spherical shape with a larger diameter than the fluid inlet as taught by Brusse on order to have a flow restrictor that prevents axial movement, twisting, or distortion of the inflatable portion due to fluid pressure or current dynamics within the fluid (Col 6, lines 21-24). 
The modified invention of DiPerna and Brusse disclose all of the elements of the invention as discussed above. The modified invention does not explicitly disclose the balloon inflates radially inward with respect to the flow path, and wherein the balloon comprises a plurality of inflatable arms that open freely when deflated to allow the medicinal fluid to freely flow through the flow restrictor and that stiffen upon inflation to occlude flow of the medicinal fluid through the flow restrictor, each of the plurality of inflatable arms defining a generally triangular shape when inflated, wherein each of the plurality of inflatable arms is spaced 45 degrees from each other, wherein the actuator comprises a rotatable dial, and wherein the source of the inflation fluid comprises a reservoir, and wherein rotating the dial in a circumferential direction compresses the reservoir to expel the inflation fluid from the reservoir, the inflation fluid expelled from the reservoir flowing to the inflatable balloon of the flow restrictor to inflate the flow restrictor. 
Von Seggern teaches a balloon (15, Fig 2) inflates radially inward with respect to the flow path (See Figs 3 and 4), and wherein the balloon comprises a plurality of inflatable arms that open freely when deflated to allow fluid to freely flow through the flow restrictor (Col 3, lines 42-51) and that stiffen upon inflation to occlude flow of the fluid through the flow restrictor (Col 3, lines 22-31), each of the plurality of inflatable arms defining a generally triangular shape when inflated (See Fig 3 and 5; Col 2, lines 39-44). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spherical balloon disclosed by DiPerna and Brusse to instead be a balloon comprising a plurality of inflatable arms as taught by Von Seggern in order to have a balloon that can withstand high pressures when closed (Col 1, lines 15-18).
The modified invention of DiPerna, Brusse, and Von Seggern disclose all of the elements of the invention as discussed above. The modified invention is silent regarding wherein each of the plurality of inflatable arms is spaced 45 degrees from each other, wherein the actuator comprises a rotatable dial, and wherein the source of the inflation fluid comprises a reservoir, and wherein rotating the dial in a circumferential direction compresses the reservoir to expel the inflation fluid from the reservoir, the inflation fluid expelled from the reservoir flowing to the inflatable balloon of the flow restrictor to inflate the flow restrictor. 
Okazaki teaches a flow restrictor comprising an inflatable balloon which comprises a plurality of inflatable arms (24, Fig 9) wherein each of the plurality of inflatable arms is spaced 45 degrees from each other (See Fig 9).
Modifying the balloon comprising inflatable arms as disclosed by DiPerna, Brusse, and Von Seggern to include a 4th inflatable arm and have them arranged 45 degrees apart as taught by Okazaki would result in an inflatable portion that can inflate and collapse in a shorter amount of time (Para 0039).
th inflatable arm and have them arranged 45 degrees apart as taught by Okazaki in order to have an inflatable portion that can inflate and collapse in a shorter amount of time (Para 0039).
The modified invention of DiPerna, Brusse, Von Seggern, and Okazaki disclose all of the elements of the invention as discussed above, however, the modified invention is silent regarding wherein the actuator comprises a rotatable dial, and wherein the source of the inflation fluid comprises a reservoir, and wherein rotating the dial in a circumferential direction compresses the reservoir to expel the inflation fluid from the reservoir, the inflation fluid expelled from the reservoir flowing to the inflatable balloon of the flow restrictor to inflate the flow restrictor.
Bagaoisan teaches a balloon inflation/deflation actuator (650, Fig 35; Col 20, lines 11-13) wherein the actuator comprises a rotatable dial (760, Fig 35), and wherein the source of the inflation fluid comprises a reservoir (682, Fig 36), and wherein rotating the dial in a circumferential direction compresses the reservoir to expel the inflation fluid from the reservoir (Col 21, lines 19-32), the inflation fluid expelled from the reservoir flowing to the inflatable balloon of the flow restrictor to inflate the flow restrictor (Col 20, lines 11-13).
Modifying the actuator disclosed by DiPerna, Brusse, Von Seggern, and Okazaki to be the actuator comprising a rotatable dial as taught by Bagaoisan would result in an actuator that provides easy, precise delivery of fluid to the balloon (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the actuator disclosed by DiPerna, Brusse, Von Seggern, and Okazaki to be the actuator comprising a rotatable dial as taught by Bagaoisan in order to have an actuator that provides easy, precise delivery of fluid to the balloon (Abstract).

Brusse further teaches the balloon (12, Fig 2) is made from a polyurethane (Col 5, lines 66 - Col 6, line 4).
 Modifying the balloon disclosed by of DiPerna, Brusse, Von Seggern, Okazaki, and Bagaoisan with a balloon made of polyurethane as further taught by Brusse would result in a balloon that provides the flexibility required for folding and inflating the balloon (Col 5, lines 66 - Col 6, line 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the balloon disclosed by of DiPerna, Brusse, Von Seggern, Okazaki, and Bagaoisan with a balloon made of polyurethane as further taught by Brusse in order to have a balloon that provides the flexibility required for folding and inflating the balloon (Col 5, lines 66 - Col 6, line 4).
Regarding claim 15, the modified invention of DiPerna, Brusse, Von Seggern, Okazaki, and Bagaoisan discloses all of the elements of the invention discussed above. The modified invention further discloses each of the plurality of inflatable arms (15, Fig 2 –Von Seggern modified by Okazaki to have the inflatable arms 45 degrees from each other) has a generally triangular shaped with a decreasing taper extending towards a longitudinal axis of the balloon (See Fig 3 and Fig 5 –Von Seggern).
Regarding claim 29, the modified invention of DiPerna, Brusse, Von Seggern, Okazaki, and Bagaoisan discloses the inflatable arms (15, Fig 2 –Von Seggern modified by Okazaki to have the inflatable arms 45 degrees from each other) seal against each other when fully inflated occluding flow of medicinal fluid through the flow restrictor (Col 3, lines 22-31 –Von Seggern; Para 0009, lines 1-3 –Okazaki).
.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over DiPerna (US 2009/0217982) in view of Brusse (US 5370147), Von Seggern (US 2750959), and Okazaki (EP 1703182), and further in view of Bagaoisan (US 6234996) and in further view of Wessin (“THICKNESS MEASUREMENTS ON BALLOON CATHETERS” (July 2015)).
Regarding claim 12, the modified invention of DiPerna, Brusse, Von Seggern, Okazaki, and Bagaoisan discloses all of the elements of the invention discussed above. The modified invention is silent on the thickness of the balloon, and therefore does not explicitly disclose that the balloon has a thickness of less than about 25 microns. Wessin teaches the balloon has a thickness of less than about 25 microns (Para 2, lines 4-5). Modifying the balloon disclosed by DiPerna, Brusse, Von Seggern, Okazaki, and Bagaoisan with the balloon of thickness that is less than 25 microns as taught by Wessin would result in a balloon that ensures mechanical flexibility (Para 2, lines 4-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the balloon disclosed by DiPerna, Brusse, Von Seggern, Okazaki, and Bagaoisan with the balloon of thickness that is less than 25 microns as taught by Wessin in order to have a balloon that ensures mechanical flexibility (Para 2, lines 4-8).
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over DiPerna (US 2009/0217982) in view of Brusse (US 5370147), Von Seggern (US 2750959), and Okazaki (EP 1703182), and further in view of Bagaoisan (US 6234996) and in further view of Haussmann (US 401950).
Regarding claim 18, the modified invention DiPerna, Brusse, Von Seggern, Okazaki, and Bagaoisan discloses all of the elements of the invention discussed above. The modified invention discloses the actuator (650, Fig 35; Col 20, lines 11-13 -Bagaoisan) includes a projection (692, Fig 36 - 
Haussmann teaches an actuator (device of Fig 1) includes a projection (L, Fig 2) extending from a bottom surface (J, Fig 1) of the actuator for compressing the reservoir to expel the inflation fluid (Page 1, lines 30-39). 
Modifying the actuator disclosed by DiPerna, Brusse, Von Seggern, Okazaki, and Bagaoisan to instead have a projection and compressive elastic tube as taught by Haussmann would result in the projection extendinApplicantAvent, Inc.Attorney Docket No. 10964-087US1Application No. 15/754,095FiledFebruary 21, 2018g from a bottom surface opposite the rotatable dial and iPage5 of 15n the same direction as an axis of rotation of the dial (As seen in Fig 2 of Haussmann, the projection L projects downward toward the elastic tube, wherein Bagaoisan shows the dial 760 above the syringe body or tube 682 as seen in Fig 43. Thus, the projection will extend from the bottom surface opposite the dial as well as extend in the same direction of the axis of rotation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the actuator disclosed by DiPerna, Brusse, Von Seggern, Okazaki, and Bagaoisan to instead have a projection and compressive elastic tube as taught by Haussmann in order to have an actuator that is less likely to break and thus has greater durability (Page 1, lines 30-39).
Regarding claim 19, the modified invention of DiPerna, Brusse, Von Seggern, Okazaki, Bagaoisan, and Haussmann discloses as the dial (760, Fig 35 - Bagaoisan) is rotated in a circumferential direction (Col 21, lines 21-32), the projection (L, Fig 2 -Haussmann) moves along a length of the reservoir transverse to the axis of rotation of the dial thereby compressing the reservoir to expel the inflation fluid from the reservoir (Page 2, lines 9-24 -Haussmann).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over DiPerna (US 2009/0217982) in view of Brusse (US 5370147), Von Seggern (US 2750959), and Okazaki (EP 1703182), and further in view of Bagaoisan (US 6234996) and in further view of Massengale (US 6981967).
Regarding claim 20, the modified invention of DiPerna, Brusse, Von Seggern, Okazaki, and Bagaoisan discloses all of the elements of the invention discussed above. The modified invention teaches indicia (770, Fig 35 -Bagaoisan), however, the indicia do not indicate a selected flow rate to the user. Massengale teaches a dial (128, Fig 1) comprises indicia for indicating a selected flow rate to the user (Col 4, lines 43-54). 
Modifying the dial disclosed by DiPerna, Brusse, Von Seggern, Okazaki, and Bagaoisan to include indicia as taught by Massengale would result in a flow rate control device that is able to be manually adjusted by the user to a specific flow rate (Col 4, 52-54).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dial disclosed by DiPerna, Brusse, Von Seggern, Okazaki, and Bagaoisan to include indicia as taught by Massengale in order to have a flow rate control device that is able to be manually adjusted by the user to a specific flow rate (Col 4, 52-54).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over DiPerna (US 2009/0217982) in view of Brusse (US 5370147), Von Seggern (US 2750959), and Okazaki (EP 1703182), and further in view of Bagaoisan (US 6234996) and in further view of Cooke (US 2012/0291540).
Regarding claim 22, he modified invention of DiPerna, Brusse, Von Seggern, Okazaki, and Bagaoisan discloses all of the elements of the invention discussed above. The modified invention is silent regarding the range of flow rates is from 0.5 to 14 cubic centimeters of fluid per hour. Cooke teaches a flow regulator wherein the range of flow rates is from 0.5 to 14 cubic centimeters of fluid per hour (Para 0040, lines 1-6). Modifying the flow regulator disclosed by DiPerna, Brusse, Von Seggern, Okazaki, and Bagaoisan to have flow rates in the range as taught by Cooke would result in a flow regulator that can 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flow regulator disclosed by DiPerna, Brusse, Von Seggern, Okazaki, and Bagaoisan to have flow rates in the range as taught by Cooke in order to have a flow regulator that can function in the flow rate range infusion systems are often set to by medical staff (Para 0004, line 1 – Para 0005, line 5).
Claims 25, 26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over DiPerna (US 2009/0217982) in view of Brusse (US 5370147) and Bagaoisan (US 6234996) and in further view of Massengale (US 6981967) and in further view of Von Seggern (US 2750959) and further in view of Okazaki (EP 1703182).
Regarding claim 25, DiPerna discloses a flow rate control device (device of Fig 1) for selectively controlling a flow rate of a medicinal fluid to a patient (Para 0001; Para 0021), the flow rate control device (120, 110, 112, Fig 1) comprising: a conduit (120, Fig 1) providing a flow path for the medicinal fluid (Para 0021); an inflatable flow restrictor (110, 112, Fig 1) for occluding the flow path of the medicinal fluid (Para 0028), the flow restrictor including an inflatable portion (110, Fig 1) in fluid communication with a source of an inflation fluid for inflating the inflatable portion of the flow restrictor (Para  0022, lines 2-5), the source of the inflation fluid comprising a reservoir (Para 0032), and a fluid inlet (upper portion of 120, Fig 1) for ingress of the medicinal fluid to the flow restrictor, a fluid outlet (lower portion of 120, Fig 1) for egress of the medicinal fluid from the flow restrictor, and an opening (112, Fig 1) for fluid communication between the flow restrictor and the source of the inflation fluid; and an actuator (114, Fig 1) for controlling a flow of the inflation fluid from the source of the inflation fluid to the flow restrictor (Para 0032), wherein the flow restrictor is selectively inflatable to control the flow rate of the medicinal fluid over a range of flow rates (Para 0047). 

Brusse teaches a flow rate control device (10, Fig 2) for selectively controlling a flow rate of a fluid (Col 10, lines 31-45), the flow rate control device comprising: a conduit (14, Fig 2) providing a flow path for the fluid (See 13, Fig 2); an inflatable flow restrictor (12 and 84, Fig 2) for occluding the flow path of the fluid (Col 10, lines 31-45), the flow restrictor including an inflatable portion (12, Fig 2) in fluid communication with a source (100, Fig 2; Col 10, lines 7-10) of an inflation fluid (gas) for inflating the inflatable portion of the flow restrictor (Col 10, lines 31-45), and a housing (22, Fig 2) defining a fluid inlet (opening of the housing to the left of the inflatable portion 12, Fig 2) for the ingress of the fluid to the flow restrictor, a fluid outlet (opening of the housing connected to 90 of the actuating mechanism 84, Fig 2) for egress of the fluid from the flow restrictor, and an opening (opening of 22 comprising 96) 
Modifying the flow restrictor disclosed by DiPerna to be disposed in a housing as taught by Brusse would result in a flow restrictor that prevents axial movement, twisting, or distortion of the inflatable portion due to fluid pressure or current dynamics within the fluid (Col 6, lines 21-24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flow restrictor disclosed by DiPerna to be disposed in a housing as taught by Brusse in order to have a flow restrictor that prevents axial movement, twisting, or distortion of the inflatable portion due to fluid pressure or current dynamics within the fluid (Col 6, lines 21-24).
The modified device of DiPerna and Brusse discloses all of the elements of the invention as discussed above. The modified invention does not explicitly disclose an actuator comprising a rotatable dial operable by a user of the flow rate 5Serial No.: 15/754,095Attorney Docket No.: HAY-3021-PCTUS (64934631 US07)Response to Office Action of February 26, 2020control device such that rotating the dial compresses the source of the inflation fluid, the dial comprising indicia for indicating a selected flow rate of the medicinal fluid to the user, wherein rotating the dial in a circumferential direction compresses the reservoir to expel the inflation fluid from the reservoir, the inflation fluid expelled from the reservoir flowing to the inflatable portion of the flow restrictor to inflate the flow restrictor, and wherein the indicia comprise a series of numbers representing the range of flow rates selectable using the flow rate control device. 
Bagaoisan teaches a balloon inflation/deflation actuator (650, Fig 35; Col 20, lines 11-13) wherein the actuator comprises a rotatable dial (760, Fig 35) operable by a user of the flow rate 5Serial No.: 15/754,095Attorney Docket No.: HAY-3021-PCTUS (64934631 US07)Response to Office Action of February 26, 2020control device such that rotating the dial compresses the source of the inflation fluid (Col 21, lines 19-32), and wherein the source of the inflation fluid comprises a reservoir (682, Fig 36) such that rotating the dial in a circumferential direction compresses the reservoir to expel the inflation fluid from the reservoir (Col 
Modifying the actuator disclosed by DiPerna and Brusse to be the actuator comprising a rotatable dial as taught by Bagaoisan would result in an actuator that provides easy, precise delivery of fluid to the balloon (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the actuator disclosed by DiPerna and Brusse to be the actuator comprising a rotatable dial as taught by Bagaoisan in order to have an actuator that provides easy, precise delivery of fluid to the balloon (Abstract). 
The modified device of DiPerna, Brusse, and Bagaoisan discloses all of the elements of the invention as discussed above. The modified invention does not explicitly disclose a dial comprising indicia for indicating a selected flow rate of the medicinal fluid to the user wherein the indicia comprise a series of numbers representing the range of flow rates selectable using the flow rate control device. 
Massengale teaches a dial (128, Fig 1) comprising indicia (“flow rate control display”; See Fig 1) for indicating a selected flow rate to the user (Col 4, lines 43-54) wherein the indicia comprise a series of numbers representing the range of flow rates selectable using the flow rate control device (See Fig 1; Col 4, lines 43-54).
 Modifying the flow rate control device disclosed by DiPerna, Brusse, and Bagaoisan to include indicia on the dial as taught by Massengale would result in a flow rate control device that is able to be manually adjusted by the user to a specific flow rate (Col 4, lines 52-54; Col 3, lines 52-53).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flow rate control device disclosed by DiPerna, Brusse, and Bagaoisan to include indicia on the dial as taught by Massengale in order to have a flow rate control 
The modified invention of DiPerna, Brusse, Bagaoisan, and Massengale discloses all of the elements of the invention discussed above The modified invention does not disclose the balloon comprises a plurality of inflatable arms that open freely when deflated to allow the fluid to freely flow through the flow restrictor and that stiffen upon inflation to occlude flow of the fluid through the flow restrictor, each of the plurality of inflatable arms defining a triangular shape when inflated, wherein each of the plurality of inflatable arms is spaced 45 degrees from each other. 
Von Seggern teaches a balloon (15, Fig 2) inflates radially inward with respect to the flow path (See Figs 3 and 4), and wherein the balloon comprises a plurality of inflatable arms that open freely when deflated to allow fluid to freely flow through the flow restrictor (Col 3, lines 42-51) and that stiffen upon inflation to occlude flow of the fluid through the flow restrictor (Col 3, lines 22-31), each of the plurality of inflatable arms defining a generally triangular shape when inflated (See Fig 3 and 5; Col 2, lines 39-44). 
Modifying the spherical balloon disclosed by DiPerna, Brusse, Bagaoisan, and Massengale to instead be a balloon comprising a plurality of inflatable arms as taught by Von Seggern would result in a balloon that that opens freely when deflated to allow the medicinal fluid to freely flow through the flow restrictor and that stiffens upon inflation to occlude flow of the medicinal fluid through the flow restrictor (Col 3, lines 42-51; the fluid can be medicinal since this balloon allows any kind of fluid to pass as stated in Von Seggern).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spherical balloon disclosed by DiPerna, Brusse, Bagaoisan, and Massengale to instead be a balloon comprising a plurality of inflatable arms as taught by Von Seggern in order to have a balloon that can withstand high pressures when closed (Col 1, lines 15-18).

Okazaki teaches a flow restrictor comprising an inflatable balloon which comprises a plurality of inflatable arms (24, Fig 9) wherein each of the plurality of inflatable arms is spaced 45 degrees from each other (See Fig 9).
Modifying the balloon comprising inflatable arms as disclosed by DiPerna, Brusse, Bagaoisan, Massengale, and Von Seggern to include a 4th inflatable arm and have them arranged 45 degrees apart as taught by Okazaki would result in an inflatable portion that can inflate and collapse in a shorter amount of time (Para 0039).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the balloon comprising inflatable arms as disclosed by DiPerna, Brusse, Bagaoisan, Massengale, and Von Seggern to include a 4th inflatable arm and have them arranged 45 degrees apart as taught by Okazaki in order to have an inflatable portion that can inflate and collapse in a shorter amount of time (Para 0039).
Regarding claim 26, the modified invention of DiPerna, Brusse, Bagaoisan, Massengale, Von Seggern, and Okazaki discloses all of the elements of the invention discussed above. The modified invention further discloses the housing (22, Fig 2 –Brusse) defines an inner cavity (24, Fig 2 –Brusse) having a generally spherical shape (See Fig 2; Col 6, lines 8-10 –Brusse; ), the generally spherical shape having a larger diameter than that of the fluid inlet (opening of the housing to the left of the inflatable portion 12, Fig 2 -Brusse) (See Fig 2 -Brusse), the inflatable portion (15, Fig 2 –Von Seggern modified by Okazaki to have the inflatable arms 45 degrees from each other) inflating within the inner cavity (See Fig 2; Col 6, lines 8-10; Col 10, lines 31-35 -Brusse).

Response to Arguments
	Applicant’s arguments regarding Brusse not disclosing the spherical inner surface have been fully considered but are not persuasive. DiPerna does not require a diaphragm 96 to function as stated, thus there is only motivation to import the housing 22 to provide structure as described in Col 6, lines 21-24 of Brusse. Thus one of ordinary skill in the art would not import the rupture diaphragm 96 into the modified invention so when the inflatable portion is inflated, the inflatable portion contacts the surface of the modified housing opposite the opening which is rounded to receive the inflatable portion in accordance with the spherically shaped housing as pointed out in annotated Fig. 2 below

    PNG
    media_image1.png
    669
    694
    media_image1.png
    Greyscale

Applicant’s arguments regarding DiPerna not disclosing an actuator have been fully considered but are not persuasive. As discussed in the rejection of claim 1 above, DiPerna incorporates by reference US Pat 7,008,403 as an example of a pump that can be used in this invention. Mallett (US 7008403) teaches an actuator (40, Fig 2) coupled to the source of the inflation fluid (13, Fig 2) and configured to compress the source of inflation fluid forcing the inflation fluid into the inflatable portion (Col 6, lines 38-42). This pump is used to inflate the inflatable portion as described in Para 0030 of DiPerna. The claim does not specify how the deflation occurs, thus a valve would be sufficient to meet the claimed limitation of “selectively inflates and deflates”.

	Applicant’s arguments regarding the rotatable dial have been fully considered but are moot in view of the current rejections that rely on Bagaoisan (US 6234996) and Haussmann (US 401950) to teach the limitations directed to the rotatable dial.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTARIUS S DANIEL whose telephone number is (571)272-8074.  The examiner can normally be reached on M-F 7:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTARIUS S DANIEL/Examiner, Art Unit 3783    
/KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783